DETAILED ACTION
	Claims 1-5, 8-19, and 21-36 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 30, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 30, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 101
Claim 6 was previously rejected under 35 U.S.C. 101 for failure to recite a claim within one of the statutory classes under 35 U.S.C. 101.
The claim has been cancelled, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 1-22 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Claims 1-22 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 1 make references to “figures 2, 4, 5, 6, 8 and 9”. 

	Claims 6, 7, 20 and 21 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The indefinite subject matter has been deleted, and the rejection is withdrawn.
Conclusion
	Claims 1-5, 8-19, and 21-36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626